Title: To Thomas Jefferson from J. David Divoux, 23 November 1787
From: Divoux, J. David
To: Jefferson, Thomas


L’Orient, 23 Nov. 1787. Is prompted by “the Encourragment of the Americans” to ask TJ’s assistance in securing the position of broker and interpreter for the foreign nations at that port; the American captains have urged this step for several years; about ten months ago he presented a petition, supported by certificates, “to the Duke of Penthievre Grand Admiral of france,” requesting the addition of another interpreter and stating his qualifications for the position, but the present interpreter petitioned against it and is favored by the duke’s secretary, who possibly never showed the duke the documents accompanying his petition, and  who informed Divoux that the new appointment was unnecessary. The present broker maintains that there are already two persons holding that position because he and his father act jointly; the facts are that the father, who is old, lives in Port Louis and has as much as he can do there; the son lives “at ease” and does very little for the Americans. There is enough work to provide a livelihood for both. He has rendered more service to the Americans than the person paid to serve them. Barclay was aware of this and promised his assistance but “his going to Marocco and America prevented it.”
